
	

114 HR 5711 : No U.S. Financing for Iran Act
U.S. House of Representatives
2016-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5711
		IN THE SENATE OF THE UNITED STATES
		November 28, 2016 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To prohibit the Secretary of the Treasury from authorizing certain transactions by a U.S. financial
			 institution in connection with the export or re-export of a commercial
			 passenger aircraft to the Islamic Republic of Iran.
	
	
 1.Short titleThis Act may be cited as the No U.S. Financing for Iran Act. IIran financing prohibition 101.ProhibitionThe Secretary of the Treasury may not authorize a transaction by a United States financial institution (as defined under section 561.309 of title 31, Code of Federal Regulations) in connection with the export or re-export of a commercial passenger aircraft to the Islamic Republic of Iran.
 102.Revocation of prior authorizationsIf the Secretary of the Treasury authorized any transaction described under section 101 before the date of the enactment of this title, such authorization is hereby revoked.
			IINo Ex-Im Assistance for Terrorism
 201.Short titleThis title may be cited as the No Ex-Im Assistance for Terrorism Act. 202.Prohibition on Export-Import Bank financing that would benefit IranSection 2(b) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by adding at the end the following:
				
					(14)Prohibition on financing that would benefit Iran
 (A)Direct financingThe Bank shall not guarantee, insure, or extend (or participate in an extension of) credit in connection with any transaction with respect to which credit assistance from the Bank is first sought after the effective date of this paragraph by—
 (i)the Government of Iran or an entity owned or controlled by the Government of Iran; or (ii)an entity created under Iranian law, or a foreign subsidiary of such an entity.
 (B)Indirect financingThe Bank shall not guarantee, insure, or extend (or participate in an extension of) credit in connection with any transaction with respect to which credit assistance from the Bank is first sought after the effective date of this paragraph involving—
 (i)an entity for the purpose of a transaction involving the Government of Iran or an entity referred to in subparagraph (A); or
 (ii)a non-United States entity that, in the 5-year period ending with the date of the enactment of this paragraph, has leased or sold aircraft to the Government of Iran or an entity referred to in subparagraph (A) in contravention of United States law, or a subsidiary or controlling parent of such a non-United States entity.
 (C)Cancellation of approved financingThe Bank shall cease the provision of financial assistance approved by the Bank in connection with a transaction with respect to which credit assistance from the Bank is approved after the effective date of this paragraph, on finding that the assistance has facilitated the export, sale, or lease of an aircraft to an entity referred to in subparagraph (A), and shall seek immediate recovery of any amount provided by the Bank in connection with the transaction..
			IIISunset
 301.SunsetThis Act and the amendment made by this Act shall cease to be effective on the date that is 30 days after the date on which the President certifies to Congress that the Government of Iran has ceased providing support for acts of international terrorism.
			
	Passed the House of Representatives November 17, 2016.Karen L. Haas,Clerk
